Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant states “independent claim 2 has been amended to incorporate the allowable subject matter of claim 11” (Applicant’s remarks of 5/17/22, p. 12).  Amend Claim 2 did not incorporate the limitations of now cancelled claim 11.
Applicant argues “claim 11 has been canceled thereby rendering the rejection thereof under 35 U.S.C. §, first paragraph, moot” (Applicant’s remarks of 5/17/22, p. 11).  This rejection applied to claim 2 (and all the claims depending thereon).  This rejection has not been addressed and therefore this rejection is being repeated in the instant action.  This rejection also applies to new claim 13.
“Applicant has amended claim 12 in a manner believed to overcome the rejection. Accordingly, reconsideration and withdrawal of the rejection of claim 12 under 35 U.S.C. § 112, second paragraph, are respectfully requested” (Applicant’s remarks of 5/17/22, p. 11).  The issue is whether the relationship of “one” or “opposite one” of “the at least one first server rack” and “the at least one second server rack” is really same element being claimed are the same or different elements from “one” or “opposite one” of “the first server rack enclosure sub-assembly” and “the second server rack enclosure sub-assembly.”  This remains unaddressed.  However, this rejection has been changed to a claim objection below.
The Examiner is available for interview to explain any of the issues raised in the instant action.
Claim Objections
Claims 2-10, 12, and 13 are objected to because of the following informalities:
a.	Claim 2, lines 21-22; and Claim 13, lines 21-22, “one of the at least one first server rack or the at least one second server rack”;  should be “one of the at least one first server rack and the at least one second server rack”; 
b.	Claim 2, lines  21-22 requires “one of the at least one first server rack or the at least one second server rack” and Claim 2, line 25 requires “one of the first or second sever rack enclosure sub-assemblies.”  Since “the first server rack enclosure sub-assembly configured to receive at least one first server rack” and “the second server rack enclosure sub-assembly configured to receive at least one second server rack”, should claim 12, line 25 be “the one of the first sever rack enclosure sub-assembly and the second sever rack enclosure sub-assembly”?  
c.	Claim 2, line 25; and Claim 13, lines 24-25, “one of the first or second server rack enclosure sub-assemblies”;  should be “one of the first server rack enclosure sub-assembly and the second server rack enclosure sub-assembly” (this may change based upon above); 
d.	Claim 2, lines 31-32; and Claim 13, lines 30-31 require “the second forced convection member disposed in juxtaposed relation to the first convection member.”  Since the transitional phrase for claim 2 is “comprising” which is open-ended and the invention can include other unrecited elements.  Is there a prohibition for an unclaimed cooling sub-assembly to be disposed adjacent to either the “one of the first or second sever rack enclosure sub-assemblies” adjacent to the first forced convection member or “the opposite one of the first or second sever rack enclosure sub-assemblies” adjacent to the second forced convection member?

    PNG
    media_image1.png
    597
    973
    media_image1.png
    Greyscale

e.	Claim 2, line 32; and Claim 13, lines 31 and 33, “the first convection member” should be “the first forced convection member”;
f.	Claim 2, line 33; Claim 13, line 31-32, “the second convection member” should be “the second forced convection member”;
g.	Claim 2, line 33-34; and Claim 13, lines 32-33, “an opposite one of the first or second server rack enclosure sub-assemblies”;  should be “an opposite one of the first server rack enclosure sub-assembly and the second server rack enclosure sub-assembly”; 
h.	Claim 2, line 35; and Claim 13, line 34, “the first and second convection members” should be “the first and second forced convection members”
i.	Claim 12, lines 1-2, “the first cooling sub assembly” should be “the first cooling sub-assembly”;
j.	Claim 12, lines 9-10; and Claim 13, lines 55-56, “an opposite one of the at least one first server rack or the at least one second server rack”;  should be “an opposite one of the at least one first server rack and the at least one second server rack” (this may change based upon the above);  
k.	Claim 12, lines 9-10 requires “an opposite one of the at least one first server rack or the at least one second server rack” and Claim 2, lines 33-34 requires “an opposite one of the first or second sever rack enclosure sub-assemblies.”  Since “the first server rack enclosure sub-assembly configured to receive at least one first server rack” and “the second server rack enclosure sub-assembly configured to receive at least one second server rack” should claim 12 be “the opposite one of the first [sever rack enclosure sub-assembly and the] second sever rack enclosure [sub-assembly]”?  
l.	Claim 12, lines 11-12; and Claim 13, line 57, “the at least one first and the at least second heat exchange members” should be “the at least one first heat exchange member and the at least second heat exchange member”; 
m.	Claim 13, lines 24-25 requires “one of the at least one first server rack or the at least one second server rack” and Claim 13, lines 21-22 requires “an opposite one of the first or second sever rack enclosure sub-assemblies.”  Since “the first server rack enclosure sub-assembly configured to receive at least one first server rack” and “the second server rack enclosure sub-assembly configured to receive at least one second server rack” should claim 13, lines 24-25 be “the one of the first sever rack enclosure sub-assembly and the second sever rack enclosure sub-assembly”? 
n.	Claim 13, line 47, add “and” at the end of the line; 
o.	Claim 13, lines 55-56 requires “an opposite one of the at least one first server rack or the at least one second server rack” and Claim 2, lines 32-33 requires “an opposite one of the first or second sever rack enclosure sub-assemblies.”  Since “the first server rack enclosure sub-assembly configured to receive at least one first server rack” and “the second server rack enclosure sub-assembly configured to receive at least one second server rack” should claim 13, lines 55-56 be “the opposite one of t the first sever rack enclosure sub-assembly and the second sever rack enclosure sub-assembly”? and
p.	Applicant alternates between “including” and “comprising” relating to various elements:
i)	“including” (claim 2, line 30) and “includes” (claim 7, line 2 and claim 12, line 3) relating to “the second cooling sub-assembly”
ii)	“comprises” (claim 2, line 16 and claim 8, line 2) and “includes” (claim 12, line 2) relating to “the first cooling sub-assembly”. 
The Examiner suggests “comprising” for the first occurrence relating to either “the first cooling sub-assembly” or “the second cooling sub-assembly” and then “further comprises” thereafter.  Note” the same applies to claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 13 require “a first server rack enclosure sub-assembly . . . configured to receive at least one first server rack” and “a second server rack enclosure sub-assembly . . . configured to receive at least one second server rack”, “a central ceiling coupled to the rear portion of the second server rack enclosure sub-assembly and the rear portion of the first server rack enclosure sub-assembly and extending therebetween”, “a first cooling sub-assembly disposed above the central ceiling” and a second cooling sub-assembly disposed above the central ceiling.”  The elements supporting the claim are the figures that appear to support the claimed invention are figures 16A to 16C.  The Examiner believes that fig. 16A depicts five pairs of server rack enclosure sub-assemblies 1100 and five cooling sub-assemblies 1200, each of the pairs of server rack enclosure sub-assemblies further including a ceiling 52 and a cooling sub-assembly 1200.  This interpretation is based upon the written description at para. [00113] describing fig. 13 that “the cooling sub-assemblies or chassis 1200 mounted above the server rack enclosure sub-assemblies 1100,” where figure 13 depicts three server rack enclosure sub-assemblies 1100 and three cooling sub-assemblies 1200.  Since a single cooling sub-assembly 1200 (including its forced convection member) has a length approximately equal to a length of a server rack enclosure sub-assembly 1100, how can “the first forced convection member disposed adjacent to one of the first or second sever rack enclosure sub-assemblies” and “the second forced convection member . . . disposed adjacent to the opposite one of the first or second server rack enclosure sub-assemblies,” when the second forced member as depicted in fig. 16A is mounted between another set (i.e., third and fourth) server rack enclosure sub-assemblies?  This rejection is being repeat because Applicant has not addressed in the last action.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-10, 12, and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 2, line 34; Claim 12, line 10; and Claim 13, lines 33 and 56, what does “adjacent which” mean? and
b.	Claim 13, line 46, “the at least one server rack” lacks antecedent basis.  Did Applicant intend “the at least one first server rack”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266) and “Second Supplemental Declaration of John H. Bean Jr. and John Christopher Niemann under 37 C.F.R. § 1.131” (filed in application no. 12/361,087), dated June 7, 2011 (hereafter “Declaration”) (Note: the Examiner can provide clear copies of the photographs contained within the Declaration). 
With respect to Claim 2, Grantham teaches a system for cooling server racks comprising: a first server rack enclosure sub-assembly (fig. 3, left side 144s and 146s) the first server rack enclosure sub-assembly configured to receive at least one first server rack (fig. 3, left side 124) configured to support at least one first server (¶[0033], l. 17), the first server rack enclosure sub-assembly defining a front portion (126 on left side 124) with respect to the at least one first server rack and a rear portion (128) with respect to the at least one first server rack, a second server rack enclosure sub-assembly (fig. 3, right side 144s and 146s), the second server rack enclosure sub-assembly configured to receive at least one second server rack (fig. 3, left side 124) configured to support at least one second server (¶[0033], l. 17), the second server rack enclosure sub-assembly defining a front portion (126 on right side 124) with respect to the at least one second server rack and a rear portion (128 on right side 124) with respect to the at least one second server rack; a central ceiling (fig. 9, 222) coupled to (see fig. 4) the rear portion of the second server rack enclosure sub-assembly and the rear portion of the first server rack enclosure sub-assembly and extending therebetween (see fig. 5, lines extending on left & right sides of 148 that define an opening for 148, ¶[0050], ll. 5-9 and ¶[0057], ll. 13-17), the central ceiling, the first server rack enclosure sub-assembly, and the second server rack enclosure sub-assembly defining a confined hot aisle (122); a first cooling sub-assembly (figs. 3-5, 132) disposed above (see fig. 5) the central ceiling and in thermal communication with the confined hot aisle, the first cooling sub-assembly comprising a structure (fig. 5, housing above & below 150) configured to receive at least one first heat exchange member (fig. 5, 150 on left) for exchanging heat between a first fluid (¶[0037], l. 5, liquid) flowing through the at least one first heat exchange member and a second fluid (¶[0037, l. 10, air) that removes heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot aisle, the at least one first heat exchanger member offset (see fig. 5, fluid flow from “Liq” on left thru left heat exchanger 150, and out “Vap” on left) from a central portion (see fig. 5, center of 222) of the central ceiling towards the at least one first server rack (see fig. 5, 124 on left); and a central cooling circuit (fig. 5, “Liq” and “Vap” and ¶[0037], ll. 5-7) in thermal communication with the at least one first heat exchange member of the first cooling sub-assembly, the central cooling circuit configured to remove (using fig. 5, “Vap” and ¶[0037], ll. 6-7) the heat transferred to the first fluid.  Grantham fails to disclose a first server rack enclosure sub-assembly and a second server rack enclosure sub-assembly.  Ramsey teaches a first server rack enclosure sub-assembly (fig. 15,310 on left side of fig. 21), the first server rack enclosure sub-assembly configured to receive at least one first server rack (350) configured to support at least one first server (352), the first server rack enclosure sub-assembly defining a front portion (fig. 21, left side of left rack away from 510) with respect to the at least one first server rack and a rear portion (fig. 21, right side of left rack near 510) with respect to the at least one first server rack, a second server rack enclosure sub-assembly (fig. 15, 310 on right side of fig. 21), the second server rack enclosure sub-assembly configured to receive at least one second server rack (350) configured to support at least one second server (352), the second server rack enclosure sub-assembly defining a frontal portion (fig. 21, right side of right rack away from 510)  with respect to the at least one second server rack and a rear portion (fig. 21, left side of right rack near 510) with respect to the at least one second server rack; and the first server rack enclosure sub-assembly, and the second server rack enclosure sub-assembly defining a confined hot aisle (¶[0053], l. 10, is a confined hot aisle).  It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham with the server rack enclosure sub-assemblies at of Ramsey for the purpose of providing a “modular design [that] allows for multiple bays 60 to be constructed and installed ahead of demand. The individual bays 60 of the docking station 50 may then be filled with cabinets 150 as needed” (¶[0030]).  Grantham and Ramsey fail to disclose the first cooling sub-assembly includes a first forced convection member operably coupled thereto and in fluid communication with the confined hot aisle, the first forced convection member disposed adjacent to one of the first or second sever rack enclosure sub-assemblies, wherein the first fluid flows through the confined hot aisle, through the at least one first heat exchange member, and out of the confined hot aisle; a second cooling sub-assembly disposed above the central ceiling and in thermal communication with the confined hot aisle, the second cooling sub-assembly disposed adjacent to the first cooling sub-assembly and including a second forced convection member operably coupled thereto and in fluid communication with the confined hot aisle, the second forced convection member disposed in juxtaposed relation to the first convection member such that the second convection member is disposed adjacent to the opposite one of the first or second server rack enclosure sub-assemblies.  Declaration teaches the first cooling sub-assembly (upper portion of 3rd photograph) includes a first forced convection member (10) operably coupled thereto and in fluid communication with the confined hot aisle (see 1st photograph), the first forced convection member (one 10s adjacent to 2) disposed adjacent to one (near 2s) of the first or second sever rack enclosure sub-assemblies, wherein the first fluid (thru 8) flows through the confined hot aisle, through the at least one first heat exchange member (7 of upper portion of 3rd photograph), and out (above 10) of the confined hot aisle; a second cooling sub-assembly (lower portion of 3rd photograph) disposed above the central ceiling and in thermal communication with the confined hot aisle, the second cooling sub-assembly disposed adjacent (see 3rd photograph) to the first cooling sub-assembly and including a second forced convection member (one of 10s adjacent to 3) operably coupled thereto and in fluid communication with the confined hot aisle, the second forced convection member disposed in juxtaposed relation (see 1st photograph for locations of 10s) to the first convection member such that the second convection member is disposed adjacent to an opposite one (near 3s) of the first or second server rack enclosure sub-assemblies adjacent which the first convection member is disposed (see annotated photograph below [photograph supplied in the Declaration], also see claim objection above because nothing prevents unclaimed convection members adjacent to each of the first and second convection members) such that the first and second convection members are disposed in an alternating fashion. It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham and Ramsey with the first and second forced convection members  of Declaration for the purpose of providing a multiple fans to spread out the airflow over the entire area of the heat exchangers in the central celling. Page 3 of 13convection member disposed adjacent to one of the first or second sever rack enclosure sub- assemblies, wherein the first fluid flows through the confined hot space, through the at least one first heat exchange member, and out of the confined hot space; a second cooling sub-assembly disposed above the central ceiling and in thermal communication with the confined hot space, the second cooling sub-assembly disposed adjacent to the first cooling sub-assembly and including a second forced convection member operably coupled thereto and in fluid communication with the confined hot space, the second forced convection member disposed in juxtaposed relation to the first convection member such that the second convection member is disposed adjacent to the opposite one of the first or second server rack enclosure sub-assemblies Page 3 of 13convection member disposed adjacent to one of the first or second sever rack enclosure sub- assemblies, wherein the first fluid flows through the confined hot space, through the at least one first heat exchange member, and out of the confined hot space; a second cooling sub-assembly disposed above the central ceiling and in thermal communication with the confined hot space, the second cooling sub-assembly disposed adjacent to the first cooling sub-assembly and including a second forced convection member operably coupled thereto and in fluid communication with the confined hot space, the second forced convection member disposed in juxtaposed relation to the first convection member such that the second convection member is disposed adjacent to the opposite one of the first or second server rack enclosure sub-assemblies

    PNG
    media_image2.png
    1005
    788
    media_image2.png
    Greyscale

With respect to Claim 3, Grantham further teaches the first fluid is a refrigerant (¶[0037], ll. 5-6, liquid/vaporized coolant) and the second fluid is air (¶[0037], ll. 10, air).  
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266), Declaration and Bean (US 8,031,468).
Grantham, Ramsey and Declaration disclose the claimed invention except for the structure of the first cooling sub-assembly comprises a set of frame members configured and disposed to retain the at least one first heat exchange member, the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot aisle for cooling of the at least one first server rack and the at least one second server rack (claim 4).  Grantham and Ramsey fail to disclose the second cooling sub-assembly comprising a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot aisle.  Bean teaches the structure (see fig. 10) of the first cooling sub-assembly (200) comprises a set of frame members (202s) configured and disposed to retain the at least one first heat exchange member (204), the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot aisle (fig. 1, 106) for cooling of the at least one first server rack (fig. 1, 102 on left of 106) and the at least one second server rack (fig. 1, 102 on right of 106) (claim 4), the set of frame members is configured and disposed to support at least one refrigerant fluid supply line (210) and at least one refrigerant fluid return line (218), the at least one first heat exchange member in fluid and thermal communication with the central cooling circuit (col. 10, l. 55) via the at least one refrigerant fluid supply line and the at least one refrigerant fluid return line (claim 5) and the set of frame members is configured and disposed to support at least one forced convection cooling member (208) in fluid communication with the at least one first heat exchange member to enable the cooling of the at least one first server rack and the at least one second server rack (claim 6).  It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham, Ramsey and Declaration with the frame members of Bean that are “designed to secure the working components of the cooling unit” (col. 10, ll. 10-11).
Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266), Declaration and Bean (US 8,031,468).
With respect to Claim 7, Grantham, Ramsey and Declaration disclose the claimed invention except for the second cooling sub-assembly includes a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot aisle.  Grantham, Ramsey and Declaration fail to disclose the second cooling sub-assembly includes a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot aisle.  Bean teaches a second cooling sub-assembly (fig. 1, another 108) disposed in thermal communication with the confined hot aisle (106), the second cooling sub-assembly comprising a structure (200) configured to receive at least one second heat exchange member (204) for exchanging heat between the first fluid (col. 10, l. 41) flowing through the at least one second heat exchange member and the second fluid (col. 10, l. 17) that removes the heat from the at least one first server rack and the at least one second server rack, and which flows (col. 10, ll. 21-22) through the confined hot aisle (claim 7).  It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham, Ramsey and Declaration with the frame members of Bean that are “designed to secure the working components of the cooling unit” (col. 10, ll. 10-11).
With respect to Clam 10, Grantham ‘648 further teaches the at least one second heat exchange member (fig. 5, 150 on the right side) is disposed on an opposite side (right side of fig. 5) of [the] central portion of the central ceiling compared to the at least one first heat exchange member (fig. 5, 150 on the left side).  
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266), Declaration, Bean (US 8,031,468) and Bean (US 2010/0188816).
Grantham, Ramsey, Declaration and Bean ‘468 fail to disclose the first cooling sub-assembly and the second cooling sub-assembly comprises a first fluid section configured to enable fluid and thermal communication with the at least one first heat exchange member, the second cooling sub-assembly comprises a second fluid section configured to enable fluid and thermal communication with the at least one second heat exchange member, the first and second fluid sections each defining a first fluid section end and a second fluid section end, each of the first and second fluid section ends enabling the thermal communication, the first fluid section end of the second fluid section of the second cooling sub-assembly configured to couple in series with the second fluid section end of the first fluid section of the first cooling sub-assembly to form a chain of cooling sub-assemblies (claim 8) and the first fluid section further defines a first electrical section, the second fluid section further defines a second electrical section each having a first electrical section end and a second electrical section end, respectively, the first electrical section end of the second electrical section configured to enable electrical communication with the second electrical section end of the first electrical section (claim 9).  Bean ‘816 teaches the first cooling sub-assembly (fig. 5, 1st 30) and the second cooling sub-assembly (fig. 5, 2nd 30) comprise comprises a first fluid section (fig. 3, “Liq” and “Vap” of 1st 30) configured to enable fluid and thermal communication with the at least one first heat exchange member, the second cooling sub-assembly comprises a second fluid section (fig. 3, “Liq” and “Vap” of 2nd 30) configured to enable fluid and thermal communication with the at least one heat exchange member (34), the first and second fluid sections each defining a first fluid section end (near end “Liq” and “Vap” of 1st 30) and a second fluid section end (far end of “Liq” and “Vap” of 1st 30), each of the first and second fluid section ends enabling the thermal communication, the first fluid section end of the second fluid section of the second cooling sub-assembly configured to couple in series (see fig. 5) with the second fluid section end of the first fluid section of the first cooling sub-assembly to form a chain (see fig. 5) of cooling sub-assemblies (claim 8) and the first fluid section further defines a first electrical section (38,40 adjacent to 1st 30), and the second fluid section further defines a second electrical section (38,40 adjacent to 2nd 30) each having a first electrical section end (near end 38,40 of each 30) and a second electrical section end (far end 38,40 of each 30), respectively, the first electrical section end of the second electrical section configured to enable electrical communication (¶[0058], ll. 11-12) with the second electrical section end of the first electrical section (claim 9). It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham, Ramsey, Declaration and Bean ‘468 with the chain of cooling modules of Bean ‘816 for the purpose of scaling the canopy assembly to the desired length required (¶[0061], ll. 10-11).
Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the claim objection(s), and the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 12 and 13 are allowable over the art of record because the prior art does not teach or suggest that “the first cooling sub-assembly includes a first fluid section in fluid communication with the at least one first heat exchange member, the second cooling sub-assembly includes a second fluid section in fluid communication with the at least one second heat exchange member, the first and second fluid sections disposed at the central portion of the central ceiling such that the at least one first heat exchange member is disposed adjacent to the fluid section, the at least one second heat exchange member is disposed adjacent to the second fluid section.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 12 and 13 patentable over art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  5/21/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835